DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 03 Aug 2022 is acknowledged.
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 Aug 2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f) based on an application (Application No. EP19174704.7) filed in European Patent Office on 15 May 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 Jul 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 11 recites the limitation “the tracker” in the body of the claim. The circular reference to “the tracker” in the body of the claim makes the metes and bounds of the claims unclear. Claims 2-6, 8-10, and 12-13 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, any circular reference to “the tracker” in the body of the claims has been given a broadest reasonable interpretation as any of the “one or more markers” and the “attachment element” recited in claim 1.
Claim 14 recites the limitation “a surgical tool configured to be releasably coupled to the tracker so that the one or more markers are symmetrically arranged with respect to the longitudinal axis of the attachment element”. It is unclear whether the surgical tool recited in this limitation is the same or different from “a surgical tool” also recited in claim 14 to which the attachment element is configured to be releasably attached. Claims 15-18 inherit the deficiency by the nature of their dependency on claim 14. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the surgical tool configured to be releasably coupled to the tracker so that the one or more markers are symmetrically arranged with respect to the longitudinal axis of the attachment element”.
Claim 16 recites the limitation “a precision arm having a guidance for receiving the surgical tool so as to be linearly movable in one direction and in a direction opposite to the one direction”. It is unclear what is “to be linearly movable in one direction and in a direction opposite to the one direction”. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “a precision arm having a guidance for receiving the surgical tool”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moctezuma de la Barrera et al. (US PG Pub No. 2005/0131426) - hereinafter referred to as Moctezuma.
Regarding claim 1, Moctezuma discloses a tracker for a surgical navigation system (see at least Fig. 6-7), the tracker comprising:
one or more markers (LEDs 138) for determining a position of the tracker ([0038]: orientation data from LEDs 138 transmitted to localizer to identify the location of LEDs 138); and
an attachment element (adapter 116) configured to releasably attach the tracker to a surgical tool (surgical instrument 102; Fig. 6-7 and [0039]: surgical instrument 102 non-fixedly coupled to adapter 116),
wherein the attachment element (adapter 116) comprises an opening (channel 218) for receiving the surgical tool (Fig. 18-19 and [0051]: surgical instrument contacts channel),
the opening (channel 218) defining a longitudinal axis (Fig. 2: adapter axis 244),
wherein the one or more markers (LEDs 138) are coupled to the attachment element (adapter 116) so as to be symmetrically arranged with respect to the longitudinal axis (Fig. 6-7: instrument axis 256).
Regarding claim 2, Moctezuma discloses all limitations of claim 1, as discussed above, and Moctezuma further discloses:
wherein the attachment element (adapter 116) comprises a sleeve (body 200 of adapter 116) defining the opening (channel 218) for receiving the surgical tool (Fig. 7, 18-19).
Regarding claim 3, Moctezuma discloses all limitations of claim 1, as discussed above, and Moctezuma further discloses:
wherein the one or more markers (LEDs 138) are arranged on the attachment element (adapter 116) along the longitudinal axis defined by the opening (channel 218; Fig. 6-7),
wherein, optionally, the one or more markers (LEDs 138) are configured and arranged so as to be rotationally symmetrical to the longitudinal axis (Fig. 6-7: LEDs 138 on navigation tracker 118 coupled to adapter 116; [0051]: adapter 116 and tracker 118 rotated around instrument axis).
Regarding claims 4-5, Moctezuma discloses all limitations of claim 1, as discussed above, and Moctezuma further discloses:
wherein the one or more markers (LEDs 138) are at least two markers (Fig. 6-7) and are arranged at a distance from the attachment element (adapter 116; Fig. 6-7) (claims 4-5); and
wherein the at least two markers (LEDs 138) are arranged on mounting posts or wings (Fig. 6-7: different sides of navigation tracker 118) which are coupled to the attachment element (adapter 116) so as to be oriented substantially perpendicular to the longitudinal axis of the attachment element (Fig. 6-7, including annotated figures below) (claim 5):

    PNG
    media_image1.png
    776
    548
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    467
    807
    media_image2.png
    Greyscale
.
Regarding claim 6, Moctezuma discloses all limitations of claim 1, as discussed above, and Moctezuma further discloses:
wherein the attachment element (adapter 116) is configured to be attachable to the surgical tool (surgical instrument 102) by a clip mechanism ([0051]: surgical instrument contacts channel 218 of adapter 116 and adapter 116 can be moved along the length of surgical instrument),
wherein, optionally, the attachment element (adapter 116) has an open lateral side (sides 210, 212 of channel 218) for inserting the surgical tool in a direction perpendicular to the longitudinal axis (Fig. 18-19).
Regarding claims 7-8, Moctezuma discloses all limitations of claim 1, as discussed above, and Moctezuma further discloses:
a fixation member (mounting bracket 230) for positionally fixing the tracker (navigation tracker 118) with respect to the surgical tool (surgical instrument 102; Fig. 6-7 and [0042]) (claims 7-8); and
wherein the fixation member (mounting bracket 230) is mounted to the attachment element (adapter 116; Fig. 6-7 and [0042]: mounting bracket 230 via slit 238 couples to surface 224 of adapter 116) (claim 8).
Regarding claims 9-11, Moctezuma discloses all limitations of claim 1, as discussed above, and Moctezuma further discloses:
a stopper element (adapter 116) configured for cooperating with a guidance ([0046]: hammer/impacting device) so as to limit an insertion depth of the surgical tool ([0043]: adapter 116 removed after instrument 102 is navigated into proper position and before instrument 102 is struck with a hammer or other impacting device in inserting implants) (claims 9-11);
wherein the attachment element forms the stopper element (adapter 116) (claim 10); and
wherein the stopper element (adapter 116) forms a fixation member for positionally fixing the tracker (navigation tracker 118) with respect to the surgical tool (surgical instrument 102; Fig. 6-7) (claim 11).
	Examiner notes that in view of the limitation “the attachment element forms the stopper element” recited in claim 10, a broadest reasonable interpretation has been given to the “stopper element” recited in claims 9-11 and the “fixation member” recited in claim 11 as the attachment element recited in claim 1. 
Regarding claim 12, Moctezuma discloses all limitations of claim 1, as discussed above, and Moctezuma further discloses:
wherein the one or more markers are exactly two markers (Fig. 6-7: 2 LEDs 138).
Regarding claim 13, Moctezuma discloses all limitations of claim 1, as discussed above, and Moctezuma further discloses:
wherein one or more of the one or more markers (LEDs 138 on navigation tracker 118) are detachable from the attachment element (adapter 116; Fig. 6-7, [0042]: tracking device 118 removable from adapter 116).
Regarding claim 14, Moctezuma discloses a surgical system (see at least Fig. 1) comprising:
a tracker (navigation tracker 118) one or more markers (LEDs 138) for determining a position of the tracker ([0038]: orientation data from LEDs 138 transmitted to localizer to identify the location of LEDs 138),
an attachment element (adapter 116) configured to releasably attach the tracker to a surgical tool (surgical instrument 102; Fig. 6-7 and [0039]: surgical instrument 102 non-fixedly coupled to adapter 116),
wherein the attachment element (adapter 116) comprises an opening (channel 218) for receiving the surgical tool (Fig. 18-19 and [0051]: surgical instrument contacts channel),
the opening (channel 218) defining a longitudinal axis (Fig. 7, 18-19), and
wherein the one or more markers (LEDs 138) are coupled to the attachment element so as to be symmetrically arranged with respect to the longitudinal axis (Fig. 6-7); and
a surgical tool (surgical instrument 102) configured to be releasably coupled to the tracker  (navigation tracker 118) so that the one or more markers (LEDs 138) are symmetrically arranged with respect to the longitudinal axis of the attachment element (adapter 116; Fig. 6-7).
Regarding claim 15, Moctezuma discloses all limitations of claim 14, as discussed above, and Moctezuma further discloses:
wherein the surgical tool (surgical instrument 102) has a longitudinal axis (instrument axis 256/314) which coincides with the longitudinal axis of the attachment element (adapter axis 244 of adapter 116; Fig. 2, 6-7, 18-19).
Regarding claims 17-18, Moctezuma discloses all limitations of claim 14, as discussed above, and Moctezuma further discloses:
an optical sensor (camera array 120 comprising cameras 122, 124, 126) capable of detecting light reflected or emitted by the one or more markers (LEDs 138; Fig. 1A; [0034]-[0035]: cameras detect infrared signals (IR) generated navigation tracker 118) and of generating a sensor signal indicative of the detected light ([0038]: cameras 122, 124, 126 transmit orientation data from LEDs 138 to localizer 136) (claims 17-18); and
a navigation controller (localizer 136 and computing system 106) capable of receiving the sensor signal ([0034]: computer system 106 receive data from navigation tracker 118; [0038]: localizer 136 receive raw orientation data of LEDs from camera array 120; Fig. 1A) and at least one of registering and tracking the tracker (navigation tracker 118) based on the received sensor signal (Fig. 8-9; [0044]-[0045]: determine location of tracker 118) (claim 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moctezuma as applied to claim 14 above, and further in view of Forsyth et al. (US PG Pub No. 2018/0221098, provided by Applicant in IDS of 13 Jul 2020) - hereinafter referred to as Forsyth.
Regarding claim 16, Moctezuma discloses all limitations of claim 14, as discussed above, and Moctezuma further discloses:
wherein the tracker (navigation tracker 118) comprises a stopper element (connector 202; Fig. 6-7).
	Moctezuma does not disclose:
wherein the surgical system further comprising a precision arm having a guidance for receiving the surgical tool so as to be linearly movable in one direction and in a direction opposite to the one direction,
wherein the precision arm is configured to be moved three-dimensionally, and
wherein the guidance comprises an abutment surface which cooperates with a proximal stop surface of the stopper element so as to limit a linear movement of the surgical tool within the guidance in the one direction.
	Forsyth, however, discloses:
a precision arm (end effector 1012) having a guidance (guide tube 1014) for receiving a surgical tool (instrument 608; Fig. 15B),
wherein the precision arm (end effector 1012) is configured to be moved three-dimensionally ([0050]: end effector configured for selective rotation about one or more of the x-, y-, and z-axis, and a Z Frame axis), and
wherein the guidance (guide tube 1014) comprises an abutment surface which cooperates with a proximal stop surface of a stopper element (see annotated Fig. 15B below) so as to limit a linear movement of the surgical tool within the guidance in the one direction ([0116]: instrument 608 cannot be translated in any direction except along the longitudinal axis 1016 of the guide tube 1014):

    PNG
    media_image3.png
    566
    603
    media_image3.png
    Greyscale
.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moctezuma’s surgical system to include Forsyth’s precision arm having a guidance. The motivation for the combination would have been to allow “within the guide tube 1014, the instrument 608 (surgical tool) becomes mechanically constrained in 4 of 6 degrees of freedom”, as taught by Forsyth ([0116]), and guide the movement of the surgical tool for a physician during a procedure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799